Citation Nr: 1517471	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-21 667	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana 


THE ISSUE

Entitlement to non-service connected burial plot allowance. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from July 1971 to June 1972.  The Veteran died in November 2010 and the appellant in this matter is his sister. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
July 2011 determination issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Regional Office (RO) in New Orleans, Louisiana, has jurisdiction over the claims file.

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the instant claim.  A review of the documents in the Virtual VA file reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The matter for consideration is entitlement to reimbursement of the cost of a nonservice-connected burial plot for the Veteran.  In a timely application for burial benefits filed in January 2011, the appellant listed $25.00 as the cost for the Veteran's burial plot and indicated that she had paid for such "years ago."  She has also submitted numerous photographs showing the Veteran's burial plot and headstone.  However, she has not submitted a receipt indicating that she paid for such plot and the November 2010 statement of funeral expenses does not itemize $25, or any other amount, for a burial plot.  

VA regulations require that a claimant provide a statement of account and receipted bills for such expenses.  Specifically, the former refers to, preferably on the funeral director's or cemetery owner's bill head showing name of the deceased veteran, the plot or interment costs, and the nature and cost of services rendered, and unpaid balance.  The latter requires that a claimant must show by whom payment was made and show receipt by a person acting for the funeral director or cemetery owner.  38 C.F.R. § 3.1600(b)(1), (2).  

Therefore, given the legal necessity for such information, the appellant will be provided one more opportunity to provide independent documentation of the expenses she incurred for a burial plot for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide her an opportunity to present, preferably on the funeral director's or cemetery owner's bill head showing name of the deceased veteran, the plot or interment costs, and the nature and cost of services rendered, and unpaid balance, and evidence showing by whom the payment was made and receipt by a person acting for the funeral director or cemetery owner.

2.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the appellant's claim. If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




